Citation Nr: 1828195	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  14-34 758A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent prior to June 24, 2016 and 30 percent from that date for acne vulgaris with scarring.

2.  Entitlement to an evaluation in excess of 10 percent for bilateral hammertoes.  


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

These matters are before the Board of Veterans' Appeals (the Board) on appeal of an August 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran had also disagreed with the denial of service connection for arthralgia of the lumbar spine.  This claim was addressed in the September 2014 Statement of the Case (SOC).  However, the Veteran did not perfect his appeal as to this matter by filing a substantive appeal (his October 2014 VA Form 9, Appeal to Board of Veterans' Appeals (substantive appeal), was limited to the claims for increased ratings for acne vulgaris and bilateral hammertoes.)  Thus, the matter of service connection for arthralgia of the lumbar spine is not before the Board at this time.


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran has had deep acne (including five or more scars with abnormal texture), affecting 40 percent or more of the face and neck.

2.  Throughout the appeal period, the Veteran's service-connected foot disability has approximated hammertoes of all toes.


CONCLUSIONS OF LAW

1.  Resolving all doubt in favor of the Veteran, the criteria for an increased 30 percent rating, and no higher, for acne vulgaris have been met since January 31, 2012 (the date of receipt of the Veteran's claim for an increased rating).  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.118, Diagnostic Codes (Codes) 7804-7828 (2017).

2.  Resolving all doubt in favor of the Veteran, the criteria for a separate 10 percent rating for hammertoes of the right foot are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5282 (2017).

3.  Resolving all doubt in favor of the Veteran, the criteria for a separate 10 percent rating for hammertoes of the left foot are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a, Code 5282 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends he is entitled to ratings in excess of 10 percent prior to June 24, 2016 and 30 percent from that date for acne vulgaris with scarring and 10 percent for bilateral hammertoes.  

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C. § 1155.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Historically, the Veteran has been service connected for acne vulgaris since January 1972 and bilateral hammer toes since October 1979.  The present appeal arises from his claim for an increased rating for these disabilities received in January 2012.

Acne Vulgaris

The Veteran's acne vulgaris with scarring has been assigned a disability rating under 38 C.F.R. § 4.118, Code 7804-7828, pertaining to unstable or painful scars and acne.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  The additional code is shown after a hyphen.  38 C.F.R. § 4.27.  The Veteran's acne has been assigned a 10 percent rating from the date of service connection, January 24, 1975, and a 30 percent rating from June 24, 2016, the date of VA examination showing an increase in the severity of symptoms.  

Under Code 7804, a maximum 30 percent rating is warranted for five or more unstable or painful scars.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, 10 percent is added to the evaluation based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Code 7804.

Under Code 7828, a maximum 30 percent rating is warranted for deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  Code 7828 also allows for rating acne as a disfigurement of the head, face or neck or scars, depending upon the predominant disability. 

On June 2012 VA skin examination, the Veteran reported he continued to use Retin-A and wore a beard to help prevent symptoms.  The examiner noted acne which affects 40 percent or more of the face and neck and treatment with constant/near constant use of immunosuppressive retinoids.  

In his October 2014 substantive appeal, the Veteran reported that he is "treated with near constant systemic therapy for [his] acne vulgaris condition" and is "required to apply corticosteroids to his face three times per day."  

On June 24, 2016 report of VA scars examination, the examiner noted 5 or more scars described as multiple lesions located on the face and neck secondary to acne vulgaris that were described as "burning intermittently."  The examiner reported that there was no frequent loss of covering of skin over the scars, the scars were not painful and unstable and there was no elevation, depression, adherence to underlying tissue or missing underlying soft tissue.  The examiner noted abnormal pigmentation manifested as abnormal texture (bumpy, shiny) over the "[e]ntire bilateral cheek area," the total affected area measured approximately 10 centimeters and there was no distortion of facial features and tissue loss.  There was no functional limitation or functional impact.  

A June 24, 2016 VA skin disease examination report notes constant/near constant treatment with systemic corticosteroids or other immunosuppressive medications; however, the medication was "unknown."  The acne was describe as "deep acne (deep inflamed nodules and puss filled cysts)" which affect 40 percent or more of the face and neck.  

Review of VA treatment records during the appeal period do not show acne treatment with systemic therapy such as corticosteroids or other immunosuppressive drugs; rather, these records show ongoing treatment with tretinoin gel daily as needed.  Notably, these records show the Veteran was treated with a topical steroid in June 2012 for a rash on his neck after wearing "cheap jewelry."  These records also show steroid therapy (albuterol) for treatment of the Veteran's allergy and respiratory related complaints.  

Viewing the evidence as a whole, and resolving all reasonable doubt in favor of the Veteran, the Board finds that his acne disability warrants a 30 percent rating for the entire appeal period.  The Board notes that Code 7828 allows for rating acne under that code or as a disfigurement of the head, face or neck or scars, depending upon the predominant disability.  Here, although the June 2012 VA examination report does not include a description of the Veteran's acne, the examiner noted the Veteran's constant/near constant use of immunosuppressive retinoids for acne which affected 40 percent or more of his face and neck.  The June 2016 VA examination reports on which the increased 30 percent rating is based show that these symptoms have persisted and VA treatment records throughout the appeal period show ongoing treatment with retinoids (tretinoin gel).  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that he has had deep acne (including five or more scars with abnormal texture) affecting 40 percent or more of the face and neck throughout the appeal period.  Accordingly, a 30 percent rating is warranted under Codes 7804-7828 from January 31, 2012, the date of receipt of his claim for an increased rating.  

However, a rating in excess of 30 percent is not warranted.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) is not shown.  The evidence also does not show four or five characteristics of disfigurement.  Thus, the criteria for a rating greater than 30 percent under Code 7800 have not been met or approximated at any point during the appeal period.  Higher or separate ratings are also not warranted under Codes 7801 or 7802 because these Codes are applicable to scars not of the head, face or neck and the Veteran's service-connected acne is on his face and neck.  In addition, although the Veteran described his scars as "burning intermittently" during his June 2016 VA examination; with the exception of his ongoing prescription for tretinoin, review of his extensive VA treatment records during the appeal period show no complaints of or treatment for his skin disorder (other than June 2012 when he complained of an itchy neck rash since wearing "cheap jewelry).  As such, these records include no complaints or findings to suggest that the Veteran's acne vulgaris has been productive of scars which are unstable or painful so as to warrant a separate rating under Code 7804.  In addition, at no time during the applicable appeal period has there been objective evidence that the Veteran's acne vulgaris with scarring required systemic therapy such as corticosteroids or other immunosuppressive drugs.

Hammertoes

When evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Code 5282 ("Hammer toe") is used to evaluate hammertoes.  38 C.F.R. § 4.71a.  A maximum 10 percent rating is warranted for hammertoes of all the toes, unilaterally, and without claw foot.  During the appeal period, the Veteran's hammertoes have been rated together as bilateral hammertoes.

The evidence shows that the Veteran has a long history of hammertoes of both feet.  The June 2012 VA foot examination report notes the Veteran's complaints of calluses on his feet and pain in the feet and toes which were severe with prolonged walking.  On examination, the Veteran had hammer toes on the second, third and fourth toe of each foot.  His assistive devices consisted of wearing special surgical shoes.  In his October 2014 substantive appeal, the Veteran reported having "two hammertoes on each foot" which produced daily pain.  Similarly, on June 2016 VA foot examination, the Veteran reported that his foot pain had progressed and affected the second and fifth digit of the right foot and fifth digit of the left foot.  He reported throbbing pain with flare-ups with weight bearing, walking and standing for long periods.  His assistive devices consisted of using a cane and wearing "boxed toe shoes".  

In consideration of this evidence, the Board finds that the Veteran's service-connected bilateral hammer toe disability more nearly approximates the criteria required for a 10 percent rating for each foot under 38 C.F.R. § 4.71, Code 5282; and on that basis warrants a 10 percent rating for each foot from January 31, 2012, the date of receipt of his claim for an increased rating.  See 38 C.F.R. § 4.7.  This is particularly so when reasonable doubt is resolved in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although higher (separate) 10 percent ratings are warranted; ratings in excess of 10 percent for either foot are not warranted under Code 5282 because 10 percent is the maximum assignable rating under that code.  Moreover, Code 5282 is the appropriate diagnostic code for evaluating hammertoes because it is a specifically listed disability.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is an error as a matter of law to rate by analogy when a condition is specifically listed).  The Board finds that separate ratings for hammertoes would be pyramiding.  See 38 C.F.R. § 4.14.  Accordingly, the Board concludes that separate 10 percent ratings are warranted for hammertoes of the right and left foot throughout the appeal period.  This is the maximum schedular rating for hammertoes.

Furthermore, the Board finds that the Veteran is not entitled to the assignment of a higher rating as a result of functional loss due to weakness, fatigability, incoordination, or pain on movement.  As the Veteran is currently in receipt of the maximum rating provided by Codes 5282, there is no basis for the assignment of a higher evaluation based on DeLuca and the related provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997) (finding that consideration of DeLuca is not applicable where claimant is in receipt of the maximum schedular rating for limitation of function under the pertinent diagnostic code).


Additional Considerations

The Board acknowledges the Veteran's assertions of increased disability due to his service connection acne vulgaris and hammertoes.  He is competent to report lay-observable symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, whether or not there is underlying pathology constituting increased disability, or whether there is a symptom related to a disability, is a medical question beyond the capability of the Veteran's own lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no evidence to demonstrate the Veteran has the training and expertise to determine the underlying pathology or symptomology of his service-connected disabilities. 

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, with resolution of reasonable doubt in the Veteran's favor as required (see 38 C.F.R. § 4.3), the Board finds that an increased 30 percent rating for acne vulgaris with scarring and separate 10 percent ratings for right and left foot hammertoes, effective from January 31, 2012 (the date of receipt of the Veteran's claim for an increased rating), is granted.


ORDER

Entitlement to an increased 30 percent rating for acne vulgaris with scarring, effective from January 31, 2012 (the date of receipt of the Veteran's claim for an increased rating) is granted; subject to the applicable regulations concerning the payment of monetary benefits.

A separate 10 percent rating for hammertoes of the right foot effective from January 31, 2012 (the date of receipt of the Veteran's claim for an increased rating) is granted; subject to the applicable regulations concerning the payment of monetary benefits. 

A separate 10 percent rating for hammertoes of the left foot effective from January 31, 2012 (the date of receipt of the Veteran's claim for an increased rating) is granted; subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


